TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00149-CV


Luvia Putzeys, Appellant

v.

American Express Bank, FSB, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
NO. 065483, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Luvia Putzeys filed her notice of appeal on March 8, 2010.  Appellant's
brief was due in this Court on July 30, 2010.  On August 31, 2010, the Clerk of this Court sent a
notice to appellant that her brief was overdue and that her appeal would be dismissed for want of
prosecution if she did not respond to this Court by September 10, 2010.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 42.3(b), (c).
						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   October 15, 2010